Exhibit 10.2 SECURITY AGREEMENT dated as of March 21, 2017 among RUSH ENTERPRISES, INC., certain subsidiaries of rush enterprises, inc. and EACH OTHER GRANTOR FROM TIME TO TIME PARTY HERETO and BMO HARRIS BANK N.A., as the Administrative Agent SECURITY AGREEMENT This SECURITY AGREEMENT , dated as of March 21, 2017 (as amended, restated, supplemented or otherwise modified from time to time, this “ Agreement ”), is made by each of the Grantors referred to below in favor of BMO HARRIS BANK N.A. (“
